 TALON, INC.355Talon,Inc. andInternational Ladies' Garment Work-ers' Union,AFL-CIO. Case 1-CA-6009March 14, 1968DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn November 27, 1967, Trial Examiner WilliamSeagleissued hisDecision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions tothe Decision, the General Counsel filed a brief insupport of the Trial Examiner's Decision, and theCharging Party filed a brief in answer to Respond-ent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions,' and recommenda-tions of the Trial Examiner.order to discourage union activity among its employees.We do so for thefollowing reasons:Mrs. Femck's solicitation of Susan Smith and Janet Delnero only took 2to 3 minutes and in no way interfered with their productive efficiency orthe cleanup of their machines. Yet, Respondent summarily fired Ferrick onthe basis of hearsay without giving her an opportunity to defend herself orwithout first giving her a warning. Further, no one else had ever beendischarged for soliciting and employees were permitted by management tosolicit freely for organizations known as theSunshineClub, Stanley HomeProducts, Avon Products, Christmas collections for the purpose of buyingChristmas gifts for supervisors,and, the authorization,just about 2 weeksbefore the discharge of solicitations in connection with the operations of anumbers pool,although gambling was prohibited,even during nonworkingtime In many cases such solicitation was engaged in without employeesfirsthaving obtained permission as the no-solicitation rule required,nevertheless,Respondent neither put a stop to the activities,nor repri-manded employees for failing to obtain permissionOn the basis of the foregoing and the record in its entirety, we find thepurpose of the Respondent in discharging Ferrick was not to maintain theefficiency of production or discipline, but to use Mrs. Ferrick's assertedviolation of its no-solicitation rule as a pretext to mask its real purpose todiscourage and stop union activity in its plantTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner: Upon a chargefiledon July 13, 1967, and a complaint issuedthereon on August 18, 1967, by the RegionalDirector for Region 1, in which it was alleged thatthe Respondent had violated Section 8(a)(3) and(1) of the Act, a hearing was held with respect tothe issues raised by the pleadings at Springfield,Massachusetts, on October 16, 1967.Subsequent to the hearing, counsel for theGeneral Counsel and for the Charging Party filedbriefs, which have been duly considered.Upon the record so made, and, in view of my ob-servation of the demeanor of the witnesses, Ihereby make the following findings of fact:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Talon, Inc., Springfield, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified:Amend the last phrase in the fourth indentedparagraph of the notice attached to the Trial Ex-aminer'sDecision to read: "... and make herwhole for any loss of pay she may have suffered byreason of the discrimination practiced against her."'We adopt the Trial Examiner's conclusion that Respondent violatedSection 8(a)( 1) and (3) of the Act by discriminatorily discharging BlancheFerrick because she had solicited fellow employees to join or support theUnion, and, further, additionally violated Section 8(a)(1) of the Act by ap-plying discriminatorily a rule against solicitation during working hours in170 NLRB No. 421.THE RESPONDENTThe Respondent, which is a Pennsylvania cor-poration, and which is engaged in the manufacture,sale, and distribution of cloth and related products,maintainssome 14 or 15 plants in New Englandand the Southern States. However, the only plant ofthe Respondent involved in the present proceedingis its plant 18' at 215 Baldwin Street, in the city ofWest Springfield, Commonwealth of Massacllisetts.The West Springfield plant has approximately 90employees, and it is operated in three 8-hour shifts.The first shift runs from 7 a.m. to 3 p.m. and isunder the foremanship of James Murphy; thesecond shift runs from 3 p.m. to 11 p.m. and isunder the foremanship of William Peetz; and thethird shift runs from 11 p.m. to 7 a.m. the followingmorning and is under the foremanship of EdwardLanglois. The general manager of the Springfieldplant sinceits inception in 1964 has been Steven J.Wiskoski.'The plants of the Respondent are not numbered consecutively. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the course and conduct of its business opera-tions, the Respondent annually receives and shipsproducts across State lines, and these products havea value of $50,000 in a 1-year period.II.THE LABOR ORGANIZATION INVOLVEDInternationalLadies' Garment Workers'Union,AFL-CIO,is a labor organization that has sought toorganize employeesof theRespondent.III.THE UNFAIR LABOR PRACTICEThe sole question in the present case is whetherthe Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging Blanche Ferrick,2one of itsemployees,forviolatingan alleged plant ruleprohibitingsolicitationsduringworking hourswithout special permission from management. Theplant rules offered in justification of her dischargewere preceded by a preamble which read as fol-lows: "It is,of course,not possible to list in detaileverything that employees should or should not dounder all circumstances.Employees are expected atall times to conduct themselves in a reasonablemanner and to perform their jobs efficiently.In linewith this general requirement, the following are ex-amples of misconductwhich will not be tolerated."(Emphasis supplied.)This preamble was followedby 18 numbered rules,of which rule 6 read as fol-lows: "Solicitations,collection of funds,pledges,subscriptions,circulation of petitions,membershipsor other similar activities during working hourswithout special permission of management.'Mrs. Ferrick was hired by the Respondent on Au-gust 8,1966, and the last day that she worked forthe Respondent was July 6,1967. At the time ofher discharge she was a labeler operator onmachine 3 on the second shift from 3 to 11 p.m.She worked on machine 3 with her daughter Bar-bara.On the first shift machine 3 was operated bytwo girls whose names are Mildred Hill and Car-mela Godfrey.Two other girls, Susan Smith andJanet Delnero,who were involved in the incidentsleading toMrs.Ferrick'sdischaige,worked onmachine 6.To understand the significance of the events ofJuly 6 it is necessary to know that the last 15minutes of a shift,although regarded as part ofworking time,were not devoted to production. Theemployees on the particular shift spent the timecleaning their machines and tidying themselves be-fore leaving the plant,the lastM mites of the 15-minute period being devoted usually to this per-sonal cleanup.3During the same 15-minute period,the employees on the next shift would begin cominginto the plant and getting ready for work before thebuzzer sounded, which signaled the commencementof the shift.Ishall first relate the events of the afternoon ofJuly 6 as they were testified to by Mrs. Ferrick. Sheleft her home with her daughter Barbara about 18minutes to 3. They first went to pick up anotheremployee by the name of Linola LaMont, and at 10or 11 minutes to 3 the party arrived at the plant.Mrs.Ferrick,afterpunching the timeclock,discovered that she had left her cigarettes on thekitchen table at home. She handed her bag of toolsto her daughter, Barbara, and left the plant to getcigarettes, while Barbara and LaMont proceeded tothe lounge of the plant. Mrs. Ferrick returned tothe plant through the back door, and half way downan aisle she crossed over, as she usually did,between machines 4 and 5. As she walked by SusanSmith, who was not working, the latter grabbedMrs. Ferrick's arm and asked whether she hadheard the news about Loretta Bushney, one of theemployees who had had a heart attack during theshift and who had been carried out of the plant on astretcher to a waiting ambulance.Having thus entered into conversation with SusanSmith,Mrs. Ferrick asked the latter whether shehad received a card or a letter from the Union.When Susam Smith replied to this question in theaffirmative,Mrs.Ferrick asked her what shethought of the Union. Susan Smith shrugged hershoulders and wondered how the Union had ob-tained theirnames.During this conversation, JanetDelnero, the other girl who worked on machine 6,was engaged in brushing a few labels on the bottomof her machine. When Mrs. Ferrick asked JanetDelnero what she thought of the Union, the lattermade a gesture indicating that she thought that theUnion was no good. Mrs. Ferrick then remarkedthat she just had time enought to get a cup of cof-fee, and left the two girls. At no time during Mrs.Ferrick'sconversationswith them were theyoperating their machines.After leaving Susan Smith and Janet Delnero,Mrs. Ferrick went to the plantlounge,where shefound Linola LaMont and her daughter Barbara.She asked Linola what the time was, and when shelearned that she still had a minute and a half, sheasked Barbara to get her a cup of coffee, whichBarbara obtained for her mother. While she wasdrinking her coffee Mrs. Ferrick called out to Shir-ley Fragenhagen, one of the office girls: "Hey, Shir-ley,do you want to join theunion?" Shirleyresponded by asking: "Oh, are we havinga union?""Haven't you heard?" said Mrs. Ferrick. "We areforming amen's union.Haven't you heard we arelooking for a man." These sallies caused generallaughter among the girls in the lounge. The buzzerthen sounded, and Mrs. Ferrick, picking up her cof-2The first n me of Mrs Ferrick seems to be spelled incorrectly in thetranscript as "Blanch "'Counsel for the General Counsel seems to be very skeptical on thispoint, and points to contradictions in the testimony of the Respondent'switnesses concerning the 5-minute personal cleanupperiod Theallegedcontradictionsseem to represent, however, asemantic quarrel It would allseem to dependon what the witnessesmeant by a"rule " Itwould be moreaccurateto speak interms of theusual practice TALON, INC.35 7fee, proceeded to her machine,where she foundMildred Hill, one' of the two girls who worked onmachine 3 during thefirst shift,and who wasputting on her sweater.Mrs. Ferrick asked MildredHill where Carmela Godfrey was,the latter beingthe other girl who worked on machine 3. Mildredreplied that Carmela was around somewhere, andMrs. Ferrick then asked Mildred whether she hadheard anything about the Union.The latter repliedin the negative.The buzzer sounded.Mildred re-marked"There is Carmela,"but Mrs. Ferrick saidthat she would see Carmela later.Immediately,after the buzzer sounded,Barbara joined hermother at the machine.About 8 a.m. the next day, which was July 7, aFriday,Mrs. Ferrick had a telephone call fromChristine Bereli, one of the office girls,who toldher that she had a note on her desk to the effectthat she was to be taken off the payroll.Mrs. Fer-rick asked why, and Christine Bereli replied thatshe did not know why but that William Peetz, herforeman,would get in touch with her. Mrs.Ferricktold Christine that she could not believe that shehad been fired because only the previous day shehad asked Peetz to let her take the next day off andhe had seemedso unhappy at the prospect of herabsence that she had decided to come to work.About 15 minutes later Mrs. Ferrick herself calledthe plant and asked to speak to Wiskoski,the plantmanager.Christine Bereli got on the telephone andtold Mrs.Ferrick that Wiskoski was not in, that shehad been mistaken in telling her that Peetz wouldspeak to her, and that Murphy,the first-shift.foreman,would speak to her.When Mrs. Ferrickmade another telephone call and asked for Murphy,she was put through to Wiskoski,who told her thatthe reason for her discharge was that she had ap-proached two of the employees and asked them tojoin the Union. Mrs. Ferrick denied that this wastrue.She explained that she had only been joking intalking to Shirley Fragenhagen,and that in talkingto Susan Smith and Janet Delnero she had beenmerely trying to satisfy her curiosity about their at-titudes towards the Union.Mrs. Ferrick's explana-tion however did not satisfy Wiskoski.Called as a witness by the General Counsel,Wiskoski did not deny the principalcircumstancesof Mrs.Ferrick's discharge as related by her, exceptthat he didnot credit her denial that she had sol-icited Susan Smith and Janet Delnero. Wiskoskitestified thatMurphy called him very early themorning of July 7-the time was between 7:05 and7:10 a.m.-and reported to him Mrs. Ferrick's ac-tivities in soliciting the girls to join the Union, andhe decided to discharge her. In naming the girlswho were approached by Mrs.Ferrick,Wiskoskimentioned only Susan Smith,Janet Delnero, andMildredHill,and failed to mention ShirleyFragenhagen altogether.Although hementionedMildred Hill, it is clear from his testimony that Mrs.Ferrick was discharged only forsoliciting SusanSmith and Janet Delnero.Wiskoski confirmed inhis testimony,moreover,thatMrs. Ferrick hadbeen discharged over the telephone,without beingafforded a chance to tell her side of the story toeither Murphy or himself. "I had enough proof," hetestified.This "proof" at this time could have beenno more than hearsay,so far as Wiskoski was con-cerned.Indeed,Wiskoski's testimony concerningthe basis for his action in discharging Mrs. Ferrickcompletely undermines his credit as a witness. Asan adverse witness for the General Counsel,Wiskoski testified that Susan Smith and JanetDelnero reported to him their solicitation by Mrs.Ferrick.On cross-examination by his own counsel,he testified that the two girls had reported the in-cident to Murphy.As a witness for the Respondent,he could do no better than to"presume"that theyhad reported the incident to Murphy.By failing to call either Shirley Fragenhagen orMildred Hill as witnesses,the Respondent in effectadmitted the accuracy of Mrs.Ferrick's testimony,so far as her encounters with them are concerned.Moreov,the Respondent'smanagement seems tohave beZnquite unaware that Mrs.Ferrick had ap-proached Shirley Fragenhagen.The Respondentdid call as witnesses,however,Susan Smith andJanet D Inero, both of whom gave testimony con-s iderabl at variance with that of Mrs. Ferrick.SusanSmith could not remember whether shereached out and grabbed Mrs. Ferrick's arm, andshe did not think that she mentioned LorettaBushey's heart attack. She testified that Mrs. Fer-rick spoke to her after her machine was no longeroperating and she was sweeping around it, and thatafterMrs. Ferrick asked her if she was for theUnion and she had replied in the negative, Mrs.Ferrick told her that if she changed her mind shehad some extra cards.Janet Delnero supported Susan Smith's version ofthe encounter between the latter and Mrs. Ferrickand testified indeed that Mrs. Ferrick asked SusanSmith to sign a union card which she had in herpocket. So far as she herself was concerned, JanetDelnero testified that Mrs. Ferrick said to her "howabout you.I have an extra card if you like to have itsigned" but she replied that she was perfectlysatisfiedwith everything.Like Susan Smith, shealso conceded that'her machine was not operatingwhen Mrs. Ferrick spoke to her, and she even wentfurther in testifying that their conversations withMrs. Ferrick did not in any way interfere with theirproduction or the cleanup of their machines. JanetDelnero also testified,moreover,that she did notinterpret rule 6,the rule against solicitation, asmeaning that an employee could not talk about theUnion on working time; she based this conclusion,however, on the assumption that it was a universalrule in all plants that an employee could not talkunion!Both Susan Smith and Janet Delnero denied thatthey had reported their conversations with Mrs. '358DECISIONSOF NATIONAL LABORRELATIONS BOARDFerrick to anyone in management but I find it dif-ficult to credit their denials, particularly in'view ofthe rapidity with which Murphy, their foreman,learned about the conversations, and reported themtoWiskoski. In any event, Janet Delnero admittedspecifically that she was called into Murphy's officeeither on Friday, the day that Mrs. Ferrick firstlearned of her discharge, or on the following Mon-day, and that she was questioned about the conver-sations. Inferentially, she also testified that SusanSmith was also questioned by Murphy about them.Apparently, Murphy was told by the girls that Mrs.Ferrick had asked them to sign union cards, andWiskoski certainly proceeded on this assumption inhastening to dischargeMrs.Ferrick.But the-Respondent chose not to call Murphy as a witness,and its reticence justifies the inference that this wasa phase of the case which it preferred to haveveiled in mystery for' fear that probing into it mightprove damaging.With a single important exception, I am inclinedto credit Mrs. Ferrick's testimony concerning herconversations with Susan Smith and Janet Delne'roas againstthe testimony of the latter, who did notstrike me as entirely reliable witnesses. The excep-tion is that I believe Mrs. Ferrick told Susan Smiththat since she had already joined the Union, shecould use the card that she had received from theUnion and for which she now had no use.Ibelieve, therefore, that Mrs. Ferrick got to thepoint of asking Susan Smith to sign a unionauthorization card. It seems to me, however, that itmakes little difference whose testimony is creditedas to this, or as to the other details of the encoun-ters, for it is apparent from Mrs. Ferrick's owntestimony that she did at least ask the two girlswhat they thought about the Union and that if shehad received a more favorable response she wouldhave given them union authorization cards, whichin fact she had in her pocketbook, and asked themto sign them. In my view, she had taken at least thefirst step towards solicitation of union membership,and if the Respondent had a valid rule against suchsolicitation the rule would have been violated inthis respect even though no union authorizationcards were actually tendered to either of the twogirls.This is, however, also an opinion upon an entirelyabstract state of affairs, for in fact I find no satisfac-tory and credible evidence that there was any ruleagainstsolicitation in force at the time of thedischarge of Mrs. Ferrick. The Respondent did poston its bulletin board in 1964 plant rules governingthe conduct of employees but these rules disap-peared from the bulletin board after some months.In the 1964 plant rules there was contained a ban" Christine Bereli testified that these plant rules were dated April 1965, ,but theMay 1965plant rules in evidence as Resp. Exh.Ibear no date'The only witness who so testified was Wiskoski but I have already in-dicated that I do not regard him as a credible witness and his testimony inthis respect is, moreover,contrary to the testimony of all the other wit-nesses, including one of the Respondent's own witnesses Janet Delnero didon solicitation but discharge was threatened onlyafter a warning had been given and a second of-fense occurred. These rules were succeeded in May1965 by a new set of plant rules, which containedthe ban on solicitation previously, quoted, and forthe violation of which discharge was immediatelythreatened. This set of plant rules was adopted, sig-nificantly, immediately after an election involvingthe Textile Workers of America. However, this setof plant rules was, admittedly, removed from theplant bulletin board by ChristineBereli,one of theoffice girls whose duty it was to post notices on thebulletin board. Shortly beforeMemorial Day in1967, she removed all of the notices on the plantbulletin board, including the plant rules, while shewas posting a notice about the Memorial Dayholiday. According to Bereli, she filed the notices.removed by her from the bulletin board in a folder,and, when about a week later, Wiskoski observedthat the notices had been removed from the bul-letin board, he ordered her to put them back on thebulletin board, and she did so. Called asa witnessby the Respondent, Wiskoski supported,Bereli'stestimony concerning the reposting of the plantrules. But previously called as an adverse witness bycounsel for the General Counsel, Wiskoski hadtestifiedwithout any qualification that. the plantrulesposted in May 1965' had "remained on thebulletin board from May of '65 to -the present mo-ment." I prefer to believe the testimony of severalwitnesses for'the General Counsel who' testified thatthe plant rules containing the ban on solicitationwere not put back on the plant bulletin board untilafter the discharge of Mrs. Ferrick. -Even if I were to accept, moreover, the testimonyof Bereli, and the revised testimony of Wiskoski,and thus conclude that the plant rules, were putback on the bulletin board before the discharge ofMrs. Ferrick, it would remain highly questionablewhether the plant rules had ever been adequatelycalled to the attention of the Respondent's em-ployees. The plant rules were not contained in anybooklet distributed to the employees either whenthey were hired or at any subsequent time. Thus, itwould depend entirely on how often and how care-fully an employee looked at the plant bulletin boardas to whether he saw and read the plant rules. Thebulletin board was located, to be sure, in a strategiclocation to the left of the timeclock, and it was agood sized bulletin board,its dimensionsbeing 3 by8 feet, but it was only a few feet above the floorlevel, it was covered by many notices, and the plantrules were posted in the lower left' hand corner ofthe bulletin board where they would be particularlyhard to see. The record shows affirmatively,moreover, that the frequency with which employeesnot enhanceher credibilityas a witnesswhen she testifiedon direct ex-aminationthat ChristineBereli gave her the plant rules when she was hired,and then changed her testimony in this respect on cross-examination. Shethen testified that ChristineBereli did not give hera copy of theplant ruleswhen she was hiredbut told her that they wereon the plant bulletin board TALON,INC.359looked at the bulletin board varied very greatly.Some employees,including Mrs. Ferrick,looked atthe plant bulletin board almost every day but otheremployees'looked at it only once a week,or onceevery few months.Once the plant rules had beenremoved from the bulletin board,itmight thus takemonths before particular employees would becomeaware of them again.As there was actually no valid rule against sol-icitation at the time of Mrs.Ferrick's discharge, it isclear that the Respondent discharged her for engag-ing in a protected concerted activity,and thus ad-mittedly violated Section 8(a)(3) and(1) of theAct. This conclusion is dispositive of the case butthe Respondent's position is no better upon the as-sumption that the plant rules were properly promul-gated and restored to the bulletin board,and thatthey were actually seen there by Mrs. Ferrick andother employees prior to her discharge.If the plant rules were there for all employees toread, and rule 6, the no-solicitation rule, were readby them,they would find it extraordinarily difficultto understand it. Rule 6 has a major built-in am-biguity and the Respondent's employees,who werenot lawyers but uneducated women,could hardlybe expected to understand it. Rule 6 prohibited sol-icitation"duringworking hours." The workinghours of a plant that operated in only one shiftwould be the same for all employees,and it wouldbe easy to determine whether an activity had oc-curred during the working hours. But in a plant likethe Respondent's that operated on three shifts therewere three sets of working hours,and brief over-lapping periods when employees on one shift weregetting ready to quit work,and the employees onthe following shift were getting ready to beginwork.Were these periods 'part of the working hoursof either set of employees?It is hard to say, andwhoever drafted mile 6 failed to grapple with thisproblem and failed to define what he meant by"working hours." Surely,Mrs.Ferrick couldreasonably have interpreted the rule to mean thatsoliciting was not prohibited before the buzzer forher own shift sounded.It is a settled principle ofconstruction,whether the instrument to be con-strued is a set ofplant rules,a contract,or a statute,that the language of the instrument is to be con-strued against the draftsman.In this case this wouldbe the agent of the Respondent who was responsi-ble for the text of the plant rules.Finally,even if the ambiguity in the Respondent'sno-solicitation rule could be resolved in its facor,and the rule could be regarded as presumptivelyvalid, the presumption is rebuttable,and even ifMrs. Fernck solicited union membership duringwhat was technically working time,the Respondentwould have violated Section 8(a)(3) and(1) of theAct nonetheless, since the purpose of the Respond-ent was not to maintain the efficiency of produc-'See for InstanceThe William H. Block Company,150 NLRB 341;TaylorInstruments Companies,165 NLRB 843.tion but to put a stop to any union activity in itsplant, and it applied the rule in a discriminatorymanner. 6If there is anything clear from the evidence, it isthatMrs. Ferrick's approach to Susan Smith andJanetDelnero,which consumed only 2 to 3minutes, in no way interfered with their productiveefficiency,or even with the cleanup of theirmachines, as indeed they themselves admitted. Yetthe Respondent chose to fire her in unseemly hasteupon a tenuous and debatable point of interpreta-tion, on a day when she was specially needed, andwithout affording her an opportunity to defend her-self. It took this action, based on hearsay, althoughitwas permitting all sorts of other forms of solicita-tion which must have had a far greater impact uponproductive efficiency thanMrs. Ferrick's almostmomentary contact with Susan Smith and JanetDelnero. The evidence of the General Counsel'switnesses, as well as the evidence of the Respond-ent'switnesses, shows that employees were per-mitted by the management to solicit "freely for or-ganizations known as the Sunshine Club, StanleyHome Products, and Avon Products, and to take upChristmas collections for the purpose of buyingChristmas gifts for supervisors.Moreover, justabout 2 weeks before the discharge of Mrs. Ferrick,the management authorized solicitations in connec-tion with the operation of a numbers pool, althoughgambling was prohibited by rule 5 of the plantrules, and such conduct was prohibited on companyproperty, and could not be engaged in, therefore,even during nonworking time. Nevertheless, Mrs.Ferrick was discharged without even a warning,although nobody before had'ever been dischargedfor soliciting. Some employees had,been dischargedforabsenteeism but only after 'due warning,although such warnings were not required by theplant rule relating to absenteeism, which was rule13.Itisplain that the Respondent, throughWiskoski, was administering the plant rules in a dis-criminatory manner, and that Mrs. Ferrick becamethe victim of this discrimination.IV.THE REMEDYIn view of the serious nature of the violation in-volved in the discharge of Blanche Ferrick, I shallrecommend a broad form of a cease-and-desistorder, restraining the Respondent from infringingupon any of the rights guaranteed to employees inSection 7 of the Act.To remedy the discharge of Blanche Ferrick, Ishall also recommend, by way of affirmative relief,that the Respondent offer to her immediate and fullreinstatement toherformeror substantiallyequivalentposition,withoutprejudice to herseniority or other rights and privileges enjoyed byher, discharging if necessary, any new employeehired subsequent to the date of her discharge inorder to replace her. I shall also recommend that 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent make Blanche Ferrick whole forany loss of pay she may have suffered by reason ofher discharge by payment to her of a sum of moneyequal to the amount which she would normallyhave earned as wages from the date of herdischarge to the date of the Respondent's offer ofreinstatement, less her net earnings during the saidperiod. The amount of backpay is to be determinedin accordance with the formula prescribed in F. W.Woolworth Company,90 NLRB 289, and interest isto be computed on the amount so determined in ac-cordance withIsis Plumbing & Heating Co.,138NLRB 716.CONCLUSIONS OF LAW1.The Respondent,Talon,Inc., is an employerengaged in commerce,or in an industry affectingcommerce,within the meaning of Section 2(6) and(7) of the Act.2. InternationalLadies'GarmentWorkers'Union, AFL-CIO, is a labor organization within themeaning of Section2(5) of the Act.3.By discriminatorily discharging Blanche Fer-rick,one of its employees,on July 7, 1967, becauseshe had solicited fellow employees to join or sup-port the Union,the Respondent has committed anunfair labor practice affecting commerce,withinthe meaning of Section 8(a)(1) and(3) of the Act.4.By applying discriminatorily a rule against sol-icitationduringworkinghours in order todiscourage union activity among its employees, theRespondent interferedwith,restrained,andcoerced its employees in the exercise of the rightsguaranteed in Section7 of the Act,and therebycommitted an unfair labor practice affecting com-merce within the meaning of Section 8(a)(1) of theAct.RECOMMENDED ORDERUpon the entire record in this case, and pursuantto Section 10(c) of the National Labor RelationsAct, as amended, I recommend that the Respond-ent,Talon, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in InternationalLadies'Garment Workers' Union, AFL-CIO, orany other labor organization of its employees, bydischarging any of its employees, or in any othermanner discriminating against them with respect totheir hire or tenure of employment or any term orcondition of their employment.(b)Applying discriminatorily a rule against sol-icitationduringworkinghours in order todiscourage union activity among its employees.(c) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of the rights guaranteed to them in Section 7 ofthe Act.2.Take the following affirmative action in orderto effectuate the policies of the Act:(a)Offer to Blanche Ferrick immediate and fullreinstatement toherformerorsubstantiallyequivalentposition,withoutprejudice to herseniority or other rights and privileges, and makeher whole for any loss of pay she may have sufferedby reason of the discrimination against her in themanner andto the extent set forth in section IV ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make availableto the Board or itsagents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamountof backpay due under the terms of thisRecommended Order.(c) Post at its plant at 215 Baldwin Street, WestSpringfield,Massachusetts, copies of the attachednotice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Re-gion 1, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondentimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insurethat said notices are not altered, defaced,or covered by any other material.(d)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps the Respondent has taken to complyherewith.'7 In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read- "Notify saidRegional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National LaborRelations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discouragemembership in In-ternational Ladies' Garment Workers' Union,AFL-CIO, or in any other labor organizationorour employees, by discriminating withrespect to the hire or tenure of their employ-ment or any term or condition of their employ-ment.WE WILL NOT apply discriminatorily ourplant rule against solicitation during working TALON,INC.361hours in order to discourage union activitiesamong our employees.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of the right to self-organization, toform labor organizations,to join or assist theabove named or any other labor organization,to bargain collectively through representativesof their own choosing,and to engage in anyother concerted activities for the purpose ofDatedcollective bargaining or other mutual aid orprotection,or to refrain from any and all suchactivities.WE WILL offer to Blanche Ferrick immediateand full reinstatement to her former or sub-stantially equivalent position without prejudiceto her seniority or other rights and privilegesand make her whole for any loss of pay shemay have suffered by reason of our discrimina-tion against her.All our employees are free to become or remain,or to refrain from becoming or remaining,membersof any labor organization except to the extent thatsuch right may be affected by an agreement requir-ing membership in a labor organization as a condi-tionof employment as authorized by Section8(a)(3) of the Act.ByTALON, INC.(Employer)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,-or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 20th Floor, John F. Kennedy Federal Build-ing, Cambridge and New Sudbury Streets,Boston,Massachusetts,Telephone 223-3353.